 
 
IA 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. J. RES. 101 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2011, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2011 (Public Law 111–242) is amended by striking the date specified in section 106(3) and inserting December 18, 2010.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
